PER CURIAM.
Defendant appeals from a judgment entered pursuant to a jury verdict in an action for compensatory and .punitive damages arising out of an intentional tort which was found by the jury to have been maliciously committed by the appellant against the plaintiff.
The grounds for reversal urged by appellants are essentially directed to the sufficiency of the evidence as to both the commission of the tort and the amount of the damages arising therefrom. We have examined the transcript of testimony given before the jury and find that there was sufficient evidence which if believed, as it apparently was, is supportive of the jury’s verdict. It is apodictic that an appellate court will not substitute its judgment for that of the jury when it comes to the function of reconciling conflicting testimony.
Affirmed.
CARROLL, DONALD K., Acting C. J., and JOHNSON and SPECTOR, JJ., concur.